Case: 13-50815      Document: 00512609820         Page: 1    Date Filed: 04/28/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                      No. 13-50815                                   FILED
                                                                                 April 28, 2014
                                                                                Lyle W. Cayce
DARRYLL TAYLOR,                                                                      Clerk

                                                 Plaintiff-Appellant

v.

DUVELZA B. URESTE; DANIEL MCQUARY; MICHELL BIESE; MARIA D.
AGREDANO; CHERYL LAWSON; STEVEN R. SWIFT,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:12-CV-98


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Darryll Taylor, Texas prisoner # 1569309, has filed a motion to proceed
in forma pauperis (IFP) in his appeal of the district court’s dismissal of his civil
rights complaint as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i). By moving for
IFP status in this court, Taylor is challenging the district court’s certification
that his appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997); § 1915(a)(3).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50815     Document: 00512609820     Page: 2   Date Filed: 04/28/2014


                                  No. 13-50815

       Taylor argues that (1) he is indigent; (2) his claims of constitutional
violations have merit and are supported by unspecified controlling caselaw
from this court and the Supreme Court; and (3) because he did not receive a
report of the magistrate judge recommending the denial of IFP, he was unable
to file objections and was deprived of de novo review regarding the denial of
IFP.   Although Taylor references generally his civil rights claims, he has
abandoned the claims by failing to brief them.        See Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
       Taylor has not shown that his “appeal involves legal points arguable on
their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983) (internal quotation marks and citations omitted). Taylor’s
motion for leave to proceed IFP on appeal is denied, and his appeal is dismissed
as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
       The district court’s dismissal of Taylor’s complaint as frivolous counts as
a strike under § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th
Cir. 1996). This court’s dismissal of this appeal also counts as a strike. See id.
Taylor is cautioned that if he accumulates three strikes under § 1915(g), he
will not be able to proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).
       MOTION FOR IFP DENIED; APPEALS DISMISSED AS FRIVOLOUS;
SANCTION WARNING ISSUED.




                                          2